DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the closest prior art of record: Choe et al. US2012/0007757, Sata US Patent 4714900 and Schade Jr. US Patent 4853610, either in singularly or in combination fails to anticipate or render obvious the limitations of a sensor arrangement comprising a current mirror structure being connected to an input current path and to a plurality of output current paths and being configured to provide a respective base current at each of the output current paths based on an input current at the input current path; for each of the output current paths, a respective adjustment current source that is digitally controllable and is connected to the respective output current path for adjusting the base current of said output current path; for each of the output current paths, a current biased sensor element coupled in said output current path; a selection element for selectively connecting one of the output current paths to an evaluation block based on a selection signal, a digital control adapted for6 generating selection signal and for digitally adjusting the respective adjustment current source of the connected output current path based on the comparison result, in combination with the limitations set forth by the claim.
2-10 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 11 is allowed because the prior art of record: Choe et al. US2012/0007757, Sata US Patent 4714900 and Schade Jr. US Patent 4853610 either in singularly or in combination fails to anticipate or render obvious the limitations of providing respective base currents at each of a plurality of output current paths based on an input current at an input current path; for each of the output current paths, adjusting the base current of said output current path with an associated adjustment current source that is digitally controllable and is connected to said output current path; for each of the output current paths, providing the adjusted base current to a current biased sensor element coupled in said output current path and digitally controlling the respective adjustment current source of the selected output current path based on the comparison result, in combination with the limitations set forth by the claim. 
Dependent claims 12-15 are allowed for the reasons explained above with respect to independent claim 11 from which they depend.
The closest prior art of record: 
Choe et al. US2012/0007757 teaches a first current source switch (CSS) element having a first current source configured to generate a first output current having a first output current magnitude controlled by a bias voltage applied to the first current source, a first current switch configured to receive the first digital signal and convert the first output current received from the first current source to a first output current pulse based on the first digital signal, and a first weighting network configured to scale the first output current pulse based on a predetermined first weighting factor, a plurality of second 
Sata US Patent 4714900 taches a current output circuit, more particularly a bipolar transistor circuit which outputs a current of a polarity determined by input signals comprising two current mirrors 2 and 4, coupled to switches 3 and 2, a reference current source 6 generating a reference current I, wherein the switches has a control terminal C 
Schade Jr. US Patent 4853610 teaches a current mirror amplifier comprising an input terminal connected to the common connection between the main current paths of said first and second MOS transistors of said master element, and an output terminal connected in common to the other ends of said MOS switching transistors of each one of said plurality of slave elements, for preventing base current from said slave elements from loading down said master element (see claim 10).
However, the closest art discussed above either in singularly or in combination fails to teach or suggest the features discussed above with respect to claims 1 and 11 without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864